                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


HOLLY GREEN,

      Plaintiff,

v.                                                   Case No. 2:19-cv-556-FtM-60NPM

DR. KELLY MALINOSKI, LLC, a Florida
limited liability company, and DR. KELLY
MALINOSKI, an individual,

      Defendants.
________________________________________/

     ORDER DENYING “DEFENDANTS’ MOTION TO DISMISS COUNT II
       OF PLAINTIFF’S COMPLAINT AND MEMORANDUM OF LAW”

      This matter is before the Court on “Defendants’ Motion to Dismiss Count II of

Plaintiff’s Complaint and Memorandum of Law,” filed by counsel on November 1,

2019. (Doc. # 14). On November 14, 2019, Plaintiff Holly Green filed a response in

opposition to the motion. (Doc. # 18). After reviewing the motion, response, court

file, and the record, the Court finds as follows:

                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-



                                       Page 1 of 5
62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)).

                                             Analysis

       Defendants seek dismissal of Count II of the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), arguing that Plaintiff has failed to state a claim

upon which relief can be granted. Specifically, Defendants contend that Plaintiff

has failed to assert sufficient factual allegations to identify the essential terms of

the alleged contract, and has failed to attach any documents – such as a copy of the

alleged contract – to her complaint that would clarify or confirm the essential terms

of the contract. 1




1 Defendants argue that the breach of contract claim is vague and ambiguous because it fails to
identify essential terms of the purported agreement, including “the date or term of the purported
agreement, the amount of pay, the amount of vacation time provided and whether such time was
with or without pay, the time-frame that Plaintiff is seeking to recover for vacation pay, or the
specific terms of the contract that were allegedly breached by the Practice.”

                                             Page 2 of 5
      Upon review, the Court finds that Plaintiff’s failure to make detailed factual

allegations concerning the dates and specific terms of the alleged contract does not

warrant dismissal. See Manicini Enterprises, Inc. v. American Exp. Co., 236 F.R.D.

695, 698 (S.D. Fla. 2006). A breach of contract claim does not need to be pled with

particularity. Rather, a breach of contract claim only needs to comply with Rule 8.

Pals Group, Inc. v. Quiskeya Trading Corp., Case No. 16-23905-CIV-GOODMAN,

2017 WL 3840359, at *3 (S.D. Fla. Sept. 1, 2017) (citing Manicini, 236 F.R.D. at

698). “To do so, the plaintiff must allege: (1) a valid contract, (2) a material breach,

and (3) damages. Any remaining inquiries which defendants may have concerning

the specific terms of the alleged contracts may be resolved through the discovery

process.” Id. (internal quotation and alteration omitted); see also Pegasus Aviation

IV, Inc. v. Aircraft Composite Technologies, Inc., Case No. 1:16-cv-21255-UU, 2016

WL 3390122, at *4 (S.D. Fla. June 17, 2016) (explaining that because rule 8 does

not require the greatest specificity, a plaintiff only needs to allege enough facts to

plausibly show the defendant breached the contract); Great American Ins. Co. v.

Pino Kaoba & Associates, Inc., Case No. 08-20847-CIV-DIMITROULEAS, 2008 WL

11333253, at *2-3 (S.D. Fla. Dec. 8, 2008) (explaining that a plaintiff asserting a

breach of contract claim does not need to allege the date that the contract was

entered into or terms such as date of completion, nature of work, or payment).




                                       Page 3 of 5
      In this case, the complaint contains sufficient allegations to put Defendants

on notice as to the nature of the claim and the relief Plaintiff seeks. According to

Plaintiff, a contract existed between her and the Practice that during her

employment, the Practice would pay her for three (3) weeks of vacation. Plaintiff

alleges that although she has fully and satisfactorily performed her duties under

the contract, the Practice has refused to pay Plaintiff the three (3) weeks of vacation

due under the terms of the written contract, and that she has been damaged as a

result of this breach. These facts satisfy the simple notice pleading requirements of

Rule 8(a), and any remaining inquiries concerning the specific terms of the alleged

contract may be resolved through discovery.

      Furthermore, when asserting a breach of contract claim, it is well-established

that in federal court, a plaintiff is not required to attach a copy of the contract to the

complaint. See, e.g., Yencarelli v. USAA Casualty Co., Case No. 8:17-cv-2029-T-

36AEP, 2017 WL 6559999, at *2 (M.D. Fla. Dec. 22, 2017) (“It is adequate for

Plaintiff to allege that a contract exists, without attaching the contract to the

complaint in federal court.”); TaiDoc Technology Corp. v. Pharma Supply, Inc., Case

No. 13-80682-CIV-RYSKAMP/HOPKINS, 2013 WL 12383787, at *2 (S.D. Fla. Aug.

29, 2013) (“The Federal Rules of Civil Procedure do not require the attachment of

the contract sued upon.”); Manicini, 236 F.R.D. at 698 (holding that the plaintiff’s

failure to attach purported written contracts to complaint did not warrant dismissal

for failure to state a claim). As such, Plaintiff is not required to attach a copy of the

written contract to support her breach of contract claim in Count II.



                                        Page 4 of 5
     It is therefore

     ORDERED, ADJUDGED, and DECREED:

     1. “Defendants’ Motion to Dismiss Count II of Plaintiff’s Complaint and

        Memorandum of Law” is hereby DENIED.

     2. Defendants are directed to file an answer on or before December 10, 2019.

     DONE and ORDERED in Chambers, in Fort Myers, Florida this 20th day of

November, 2019.




                                      TOM BARBER
                                      UNITED STATES DISTRICT JUDGE




                                   Page 5 of 5
